DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions & Status of Claims
Status Identifier
Claim Number(s)
Currently Amended
1-3, 24-27, 29
New
30-34
Withdrawn
5-7, 9-13, 15-17, 22
Cancelled
4, 8, 14, 18-21, 23, 28



In the reply filed 05/06/2021, instant claims had the status identifiers as listed above. Therefore, Claim(s) 1-3, 24-27 and 29-34 remain for examination and are addressed in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 1 and 30, the term “solute element” in the limitation of “total solute element composition” is unclear as neither the claims nor the specification clearly defines this term or in other words what elements of the composition are classified as a “solute element”.
It is noted that Applicant has traversed this rejection. However, instant specification teaches as follows in [0079] of the specification.
[0079] Another thermodynamic embodiment is related to the solid solution strengthening of the matrix phase. Solid solution strengthening can occur when dissimilar elements are added to the iron matrix. Elements which are added to the alloy chemistry, but which do not form secondary phases contribute to solid solution strengthening. In some embodiments, the solid solution strengthening of austenite is considered. As the total concentration of solute elements are added to the alloy increases, the solid solution strengthening effect increases. Some elements known to cause solid solution strengthening include boron, carbon, nitrogen, chromium, molybdenum, tungsten, and nickel. In addition, a broad spectrum of elements can contribute to the solid solution strengthening of austenitic steels including calcium, titanium, manganese, copper, zinc, yttrium, niobium, and tin. In some embodiments, all elements outside of Fe can be considered solid solution strengthening.
Therefore, although instant specification lists some elements, the specification also indicates all elements outside of can be considered solid solution strengthening meaning that is no clear definition of what is meant by the solute elements as claimed in the instant claims.
Regarding claims 1-3, 24-27 and 30-34, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Independent claims 2 and 3 require “iron-based” composition and also require “Fe: at least 60 or balance”. However, based on the minimum set forth for elements other than Fe, the amount of Fe has a maximum of a) <68.2 (due to greater than 0 for some constituents) in claim 
Similarly, claims 24-27 and 31-34 require a limitation of “in respective weight percentages or within less than or equal to 10 % of the respective weight percentages” and recite ranges for the constituent elements. So, this creates both broad and narrow ranges leading to the same indefinite issue as pointed out above. For example, claims 24 and 31 require “wherein the combined composition comprises, in respective weight percentages or within less than or equal to 10 % of the respective weight percentages: C: 4.76, Cr: 18.09, Mn: 1.03, Ni: 17.2, Si: 0.3 1, V: 1.9, and Al: 1.92; and Fe: balance”. So, this means, for example for carbon, it creates a broad range of 4.76 ± 10% which translates to a range of 4.284 – 5.236 wt% and also recites a narrow range or value of just 4.76 thereby making the claims indefinite as the claims do not clearly set forth the metes and bounds of the patent protection desired as it is unclear which ranges are required by the instant claims

Claims 24-27 and 31-34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Instant claims depend on claims 2 and 3. Claims 2 and 3 set forth upper and lower limits for the constituent elements. However, claims 24-27 and 31-34 require the limitation of “in respective weight percentages or within less than or equal to 10 % of the respective weight percentages” which creates ranges of the constituent elements beyond the ranges required by the ranges set forth by the independent claims. For example, claims 24 and 31 require “wherein the combined composition comprises, in respective weight percentages or within less than or equal to 10 % of the respective weight percentages: C: 4.76, Cr: 18.09, Mn: 1.03, Ni: 17.2, Si: 0.3 1, V: 1.9, and Al: 1.92; and Fe: balance”. So, this means, for example for carbon, it creates a broad range of 4.76 ± 10% which translates to a range of 4.284 – 5.236 wt%. This range is beyond the range set forth in claims 2 and 3 with carbon having an upper limit of 5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(weight%)
US’142
(weight%)
C
2.9 to 5				claim 2
4.75 to 5				claim 3
4.76 ±10% (4.284 – 5.236)		claim 24, 31
5±10% (4.5 – 5.5)		claim 25, 32
2.9±10% (2.61 – 3.19)		claim 26
about 1.8-3.5
Cr
11.9 to 19			claim 2
17 to 19				claim 3
18.09 ±10% (16.281 – 19.899)	claim 24, 31
11.9±10% (10.71 – 13.09)		claim 25
13.3±10% (11.97 – 14.63)		claim 26
About 12 – 24 
Ni
17 to 19				claim 2
greater than 15 to 19 		claim 3
17.2 ±10% (15.48 – 18.92)		claim 24, 31
17±10% (15.3 – 18.7)		claim 25, 32
19±10% (17.1 – 20.9)		claim 26, 33
About 12 – 25 
V
greater than 0 to 2		claim 2
1.25 to 2.75			claim 3
1.9±10% (1.79 – 2.09)		claim 24, 25, 31, 32
claim 27, 34: 1.2±10% (1.08 to 1.32) to 2±10% (1.8 to 2.2)
About 0.05 – 4 
Al
greater than 0 to 2		claim 2
0.75 to 2.75			claim 3
1.92±10% (1.728 – 2.112)		claim 24, 31
1.9±10% (1.79 – 2.09)		claim 25, 32
About 0.01 – 0.2
Mn
greater than 0 to 1.5		claim 2
0.25 to 2.25			claim 3
1.03 ±10% (0.927 – 1.133)		claim 24, 31
1±10% (0.9 – 1.1)		claim 25, 26, 32, 33
Less than about 1.5
Si
greater than 0 to 0.5		claim 2
0.1 to 0.9			claim 3
0.31±10% (0.279 – 0.341)		claim 24, 25, 31, 32
0.23±10% (0.207 – 0.253)		claim 26, 33
About 0.5 – 4 
Fe 
at least 60 or balance		claims 2, 3
Balance				claims 24-26, 31-33
Balance and inevitable impurities	claim 29
At least about 40%







Claims 1, 2, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 7754142 B2 of Liang (US’142) and further in view of ASM Handbook, Volume 5A, Thermal Spray Technology of Tucker (NPL’2).
Regarding Claims 1, 2, 27 and 29, US’142 {whole document} teaches of iron-base alloys, {col 1:5-15} an acid-corrosion resistant and wear resistant austenitic iron-base alloys that possess excellent resistance to sulfuric acid and are superior to high-speed steels and high-chromium, high-carbon type iron base alloys for many applications where both sulfuric acid corrosion and wear occur simultaneously, with a composition that {abstract, Table 1} “comprises List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
US’142 {col 2:60-67} further teaches that “Preferably the alloy will contain at least 50 wt % iron. In another aspect of the invention, metal components are either made of the alloy, such as by casting, or by the powder metallurgy method by forming from a powder and sintering. Furthermore, the alloy can be used to hardface the components as the protective coating by powder or wire methods” which reads on the wire of the instant claims. 
Regarding the “thermal spray” wire limitation of the instant claims, although the prior art provides of the alloy being used to hardface the components as the protective coating by powder or wire methods, it does not explicitly teach of “thermal spray”. However, the ASM Handbook, Volume 5A, Thermal Spray Technology (NPL’2) teaches of some of the fundamentals of thermal spray technology and teaches “THERMAL SPRAY is a generic term for a group of coating processes used to apply metallic, ceramic, cermet, and some polymeric st paragraph line 1), “Thermal spray processes include flame spray, electric arc spray, plasma arc spray, high-velocity oxyfuel spray, detonation gun deposition, and cold spray (Ref 1, 2). Coating material is fed to the thermal spray torch or gun in powder, wire, rod, liquid suspension, or liquid precursor form.” (p.3 middle column lines 1-2 of section titled “Thermal Spray Processes”). NPL’2 further teaches “Wire- or Rod-Fed Flame Spray. In wire- or rod-fed flame spraying, a flame melts the end of a wire or rod feedstock. A stream of air then atomizes the molten material and propels it toward the workpiece. Particle velocities generally are <200 m/s (<700 ft/s). Spray rates for materials such as stainless steel range from 0.5 to 9 kg/h (1 to 20 lb/h).” (p.4 left col last paragraph (extends to middle column)). NPL’2 further teaches of “Electric Arc” process and teaches of its advantages as well (p.4 middle col last paragraph (extends to right column)) and teaches of materials used in the thermal spray such as {page 4: 3rd column 1st paragraph} “iron-base alloys” and {Page 5: 3rd column 2nd paragraph} Most pure metals and metal alloys have been thermal sprayed, including tungsten, molybdenum, rhenium, niobium, superalloys, zinc, aluminum, bronze, mild and stainless steels, nickel-chromium alloys, nickel and cobalt-base alloys, and Ni-Cr-B-Si self fluxing alloys. Sprayed alloys have advantages due to their high strength; their corrosion, wear, and/or oxidation resistance; and their similarity to many base metals requiring repair. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the alloy in the wire form of US’142 and use it for thermal spray as suggested by NPL’2 since iron based alloys especially steels including mild and stainless steels (instant composition requires Cr and Ni in the iron based alloy) are known in the art to be used in thermal spray due to its high strength; their corrosion, wear, and/or oxidation resistance and their similarity to many base metals requiring repair (many of the applications provided by NPL’2 uses austenitic stainless steels).
Regarding the limitation of “powder core surrounded by a sheath” of the instant claims, US’142 teaches that its alloy can be in wire or powder form. Further, NPL’2 teaches that in US’142 in a cored wire form as suggested by NPL’2 since NPL’2 teaches cored wire as a conventional feedstock for electric arc spray. 
Regarding the limitations following “upon melting and solidifying the thermal spray wire forms an alloy”, these properties are interpreted as capability of the wire as the properties are directed to a future state which the wire would go through. It is noted that the prior art does not explicitly teach of this specific future processing and the resulting properties.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. 
Therefore, it is expected that the alloy of the prior art would be capable of undergoing the processing conditions with resulting the properties as claimed in the instant claims since a) the claimed and prior art products (the wire) are identical or substantially identical in structure or composition (see compositional analysis of claim 2 above and steel of prior art is austenitic in nature like the steel of the instant specification). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Response to Affidavit or Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 05/06/2021 is sufficient to overcome the rejection of claim(s) 1-3, 24-27 and 29 based upon CN'702 as the primary reference (CN’702 in view of NPL’2 and CN’840) under 35 U.S.C 103.
Response to Arguments
Applicant’s arguments, see pages 9-17, filed 05/06/2021, with respect to the rejection(s) of claim(s) 1-3, 24-27 and 29 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments to the instant claims..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733